UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6762



KEVIN ANDREW BERRY,

                                              Plaintiff - Appellant,

          versus


JOHN RICKENBAKER, County of Orangeburg; C. R.
SMITH, JR., Orangeburg County Sheriff’s Of-
fice; ORANGEBURG COUNTY, Office of the So-
licitor for; WALTER BAILEY; JAMES C. WILLIAMS,
JR.,   Chief  Deputy   Solicitor;   MARGARETTE
MCDONALD, Assistant Solicitor; ERNEST WIGFALL,
Detective; PHILLIP RICE, Detective; ORANGEBURG
COUNTY PUBLIC DEFENDER’S CORPORATION; JACK
COLEMAN, Deputy; CHARLES GROSS; JOANNE BANKS;
FREDDIE MACK; MARY GREEN; ROSA POLITE,


                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Charles E. Simons, Jr., Senior
District Judge. (CA-99-357-5-6-BD)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Andrew Berry, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kevin Andrew Berry appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Berry v. Rickenbaker, No. CA-99-357-5-6-BD (D.S.C. May 20, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 19, 1999, the district court’s records show that it was entered
on the docket sheet on May 20, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2